INPUT/OUTPUT CHARACTERISTIC ESTIMATION METHOD FOR DRIVETRAIN TESTING SYSTEM



This action is in response to the Applicant’s preliminary amendment dated Sep. 10, 2019.


EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. This amendment is in accordance with a telephone conversation with the Applicant’s Representatives Kentaro Higuchi and Joe McKinney Muncy on Feb. 24, 2021. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

TITLE

Change the title from “INPUT/OUTPUT CHARACTERISTIC ESTIMATION METHOD FOR TESTING SYSTEM”  to  --INPUT/OUTPUT CHARACTERISTIC ESTIMATION METHOD FOR DRIVETRAIN TESTING SYSTEM--.

CLAIMS

Claim 5, line 2; after the phrase “according to claim 1,” add --further including--.
Claim 5, line 3; change the phrase “the input signal” to --an input signal--.
Claim 8, line 19; change the word “response” to --responses--.


REASONS FOR ALLOWANCE

Claims 1 - 12 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest an input/output characteristic estimation method for a testing system, the method comprising the combination of:
inputting, to the second electric motor as a second input, the second torque control input on which the excitation input is superimposed, also inputting the third torque control input to the third electric motor as a third input, and measuring a response to the excitation input as a first excitation response;
inputting the second torque control input to the second electric motor as a second input, also inputting, to the third electric motor as a third input, the third torque control input on which the excitation input is superimposed, and measuring a response to the excitation input as a second excitation response; and

estimating a transfer function from the second or third input to the second or third state detection signal by using the first excitation response and the second response.

Claims 2 - 6 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 7 has been found to be allowable over the prior art because the prior art fails to teach or suggest an input/output characteristic estimation method for a testing system, the method comprising the combination of:
inputting, to the second electric motor as a second input, the second torque control input on which the excitation input is superimposed, also inputting the third torque control input to the third electric motor as a third input, and measuring a response to the excitation input as a first excitation response;
inputting the second torque control input to the second electric motor as a second input, also inputting, to the third electric motor as a third input, the third torque control input on which the excitation input is superimposed, and measuring a response to the excitation input as a second excitation response; and
estimating a transfer function from the input signal to the second or third input in the speed control device by using the first excitation response and the second excitation response.

Claim 8 has been found to be allowable due to, at least, the claim’s dependency on claim 7.

Independent claim 9 has been found to be allowable over the prior art because the prior art fails to teach or suggest an input/output characteristic estimation method for a testing system, the method comprising the combination of:
inputting, to the first electric motor as a first input, a predetermined reference input on which the excitation input is superimposed, also inputting the second torque control input to the second electric motor as a second input, and measuring a response to the excitation input as a first excitation response;
inputting the reference input to the first electric motor as a first input, also inputting, to the second electric motor as a second input, the second torque control input on which the excitation input is superimposed, and measuring a response to the excitation input as a second excitation response; and
estimating a transfer function from the first input to the first or second state detection signal by using the first excitation response and the second excitation response.

Claims 10 - 12 have been found to be allowable due to, at least, the claims’ dependency on claim 9.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.






/Eric S. McCall/Primary Examiner, Art Unit 2856